IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


    STATE OF DELAWARE,                       )
                                             )
                v.                           )   ID No. 1912018583
                                             )
    SHANTASIA MALACHI,                       )
                                             )
                     Defendant               )

                      Date Submitted:     September 17, 2021
                       Date Decided:       October 14, 2021
            ORDER DENYING DEFENDANT’S MOTION TO DISMISS

       Upon consideration of the Motion to Dismiss filed by Defendant Shantasia

Malachi (“Defendant”); the State’s Response to Defendant’s Motion to Dismiss; the

Superior Court Criminal Rules; the facts, arguments, and authorities set forth by the

parties; statutory and decisional law; and the entire record in this case, the Court

hereby finds as follows:

                                 BACKGROUND
       1.     On December 2, 2019, Wilmington Police Department arrested

Defendant on charges of Burglary Second Degree, Conspiracy Second Degree,

Criminal Mischief and Terroristic Threatening.1 Defendant was released on her own

recognizance.



1
      Ultimately, Defendant was indicted on charges of Burglary First Degree,
Conspiracy Second Degree, two counts of Harassment, Criminal Mischief and
Terroristic Threatening.
                                         1
      2.     On February 11, 2020, Defendant filed a motion to dismiss due to lack

of indictment. The State subsequently indicted Defendant on March 2, 2020, and

Defendant was arraigned on March 30, 2020.

      3.     Defendant’s first case review was scheduled for April 27, 2020 but was

continued at the Court’s request due to the Judicial Emergency arising out of the

COVID-19 pandemic.2          Defendant’s first case review was rescheduled for

September 9, 2020. Defendant submitted a waiver and requested her case be set for

final case review.

      4.     On July 29, 2021, the Court issued a scheduling order setting final case

review for August 16, 2021 and trial for August 31, 2021.

      5.     On the morning of August 31, 2021, the State notified the Court that

one of its main witnesses – an alleged victim – had been exposed to a co-worker who

tested positive that morning for COVID-19. Although the witness did not display

any symptoms, he was not vaccinated. The Court held an emergency hearing

whereby the State requested that the witness testify by Zoom, which the Defendant

opposed. The Defendant then moved to dismiss the case for lack of a speedy trial.


2
       On March 13, 2020, the Chief Justice of the Supreme Court of Delaware
declared a judicial emergency which closed the courthouse to all but essential
personnel and foreclosed the availability of jury trials. In the order, the Chief Justice
specifically stated that “all time requirements under the Speedy Trial Guidelines are
hereby tolled.” Order Declaring a Judicial Emergency, Seitz, C.J., (Del. Mar. 13,
2020). The Chief Justice subsequently extended the declaration of emergency
numerous times.
                                           2
The Court denied the motion to dismiss but permitted the parties to submit additional

briefing on the issue.

                                     ANALYSIS

       6.     The Sixth Amendment to the Constitution of the United States

provides: “[i]n all criminal prosecutions, the accused shall enjoy the right to a speedy

and public trial….”3 The Constitution of the State of Delaware provides a nearly

identical right.4

       7.     Defendant, citing the United States Supreme Court’s decision in Barker

v. Wingo,5 claims that her speedy trial rights have been violated. In Barker, the

United States Supreme Court established a balancing test for assessing speedy trial

claims weighing “the conduct of both the prosecution and the defendant.”6 The

Court in Barker identified four factors a court should weigh in determining whether

a defendant’s right to a speedy trial was violated: “(1) the length of delay, (2) the

reason for the delay, (3) the defendant’s assertion of the right to a speedy trial, and

(4) prejudice to the defendant.”7 No individual factor is conclusive.8 Instead, the


3
      U.S. CONST. amend. VI.
4
      DEL. CONST. art. I, § 7 (“In all criminal prosecutions, the accused hath a
right…to have…a speedy and public trial….”).
5
      407 U.S. 514 (1972).
6
      Middlebrook v. State, 802 A.2d 268, 273 (Del. 2002) (citing Barker, 407 U.S.
at 530).
7
      Id.
8
      Id. (citing Barker, 407 U.S. at 533).
                                           3
four factors are related “and must be considered together with such other

circumstances as may be relevant.”9 Thus, in weighing the factors, courts must

engage in a “difficult and sensitive balancing process.”10 The Court will examine

each factor in turn.

      8.     Length of Delay. The Supreme Court of Delaware has held that “[t]he

length of the delay is the trigger that necessitates the consideration of the other three

Barker factors.”11 Until there is a delay that is presumptively prejudicial, there is no

requirement to assess the remaining Barker factors.12 The right to a speedy trial

attaches “as soon as the defendant is accused of a crime through arrest or indictment,

whichever occurs first.”13 There is no specific delay that automatically violates the

right to a speedy trial; rather, this factor will be considered on the peculiar

circumstances of the case.14 The Supreme Court of Delaware, however, consistent

with the United States Supreme Court, has found that delays in excess of one year

are presumptively prejudicial thus requiring a full Barker analysis.15



9
      Id.
10
      Barker, 407 U.S. at 533.
11
      Dabney v. State, 953 A.2d 159, 164 (Del. 2008).
12
      Id. (internal quotations omitted).
13
      Dabney, 953 A.2d at 164-65 (quoting Middlebrook, 802 A.2d at 273).
14
      Id. at 165 (quoting Barker, 407 U.S. at 530-31).
15
      Cooper v. State, 32 A.3d 988, 2011 WL 6039613, at *7 (Del. 2011) (TABLE)
(quoting Doggett v. U.S., 505 U.S. 647, 652 n.1 (1992) (“Depending on the nature
of the charges, the lower courts have generally found postaccusation delay
‘presumptively prejudicial’ at least as it approaches one year”).
                                           4
      9.     Here, the Defendant was arrested on December 2, 2019, and her first

trial date was August 31, 2021 – over a year and a half after her arrest. The trial date

has now been continued at the request of the State due to one of its witnesses being

exposed to a co-worker who tested positive for COVID-19 on the morning of trial.

Although the witness could not appear in person due to CDC guidelines, the State

proposed to have the witness testify by Zoom. Defense counsel opposed, requiring

trial to be moved to November 1, 2021. Had the witness testified by Zoom, the trial

would have proceeded on the original trial date. Notably, prior to the morning of

August 31, 2021, Defendant never moved to dismiss based on an alleged violation

of her right to a speedy trial. Nonetheless, because trial is now moved to November

1, 2021 – nearly two years after her arrest – the delay is presumptively prejudicial,

and the Court will consider the remaining Barker factors.

      10.    Reason for the Delay. Each reason for delay will be weighed on a case-

by-case basis.16 For example, a “‘deliberate attempt to delay the trial in order to

hamper the defense should be weighed heavily against the [State],’ while a ‘more

neutral reason such as negligence or overcrowded courts should be weighted less

heavily’ against the State.”17 A valid reason, such as the disappearance or illness of



16
      Middlebrook, 802 A.2d at 274 (“The flag all litigants seek to capture is the
second factor, the reason for delay. Different weights are assigned to different
reasons for delay.”) (internal quotations omitted).
17
      Barker, 407 U.S. at 531.
                                           5
an important witness, or an event over which the prosecution has no control, may

justify an appropriate delay and will not weigh against the State.18 If, on the other

hand, the “defendant is the primary cause for delay, this factor will weigh against

[the defendant], in part because a defendant may be in a better negotiating position

as witnesses (for the State or the defense) become unavailable or their memories

fade.”19 It is well-established that “a defendant who prolongs a matter cannot then

blame the result solely on the acts or omissions of the prosecution.”20

       11.    Here, Defendant asserts that the COVID-19 pandemic is the primary

reason for delay. Defendant argues that although the Superior Court has issued

several Orders suspending jury trials based on the Chief Justice’s Administrative

Orders, the “statutory authority granted to the Chief Justice [pursuant to 10 Del. C.

§ 2004] does not provide authority to suspend or toll Defendant’s constitutional

rights to a speedy trial.”21




18
       Key v. State, 463 A.2d 633, 636 (Del. 1983).
19
       Harris v. State, 956 A.2d 1273, 1276 (Del. 2008).
20
       Butler v. State, 974 A.2d 857, 2009 WL 1387610, at *2 (Del. May 19, 2009)
(TABLE) (quoting State v. Key, 463 A.2d 633, 637 (Del. 1983)).
21
       Def.’s Mot. to Dismiss at 6. Section 2004(a) states, in relevant part, that “[t]he
Chief Justice shall…have the authority, by order, to declare a judicial emergency
when the Chief Justice determines that there are emergency circumstances affecting
1 or more court facilities or the ability to staff 1 or more court facilities. This
determination shall be based upon emergency circumstances, including but not
limited to….disease…resulting in the…ability to access courthouses, or the ability
to staff courts.”
                                           6
      12.    This Court has already considered, and rejected, this argument in State

v. Rodriguez.22 In Rodriguez, the Court held that COVID-19 satisfies Section 2004’s

requirement that there be “emergency circumstances” from “disease” that affects the

ability to access the courthouses and the ability to staff courts.23 Pursuant to Section

2004, “the Chief Justice is authorized to toll the Speedy Trial guidelines during the

duration of a judicial emergency.”24 The Court found that COVID-19 related safety

considerations are reasonable justifications for delay and are not attributable to the

State or the Court.25 The Court, therefore, held that “[t]he Court’s decision to take

emergency health measures to limit the spread of…COVID-19 does not weigh

against the State.”26 Defendant has provided no reason to depart from the holding

in Rodriguez and the Court will not do so here.

      13.    The Court also notes that Defendant did not raise her speedy trial rights

until after the State informed the Court that the witness was exposed to COVID-19.

The State attempted to cure the unavailability of its witness by having him testify

via Zoom, which Defendant opposed. Thus, the true impetus for the delay is more

attributable to the Defendant rather than the State. The State was prepared to go

forward with trial on August 31, but Defendant opposed. Defendant cannot prolong


22
      2021 WL 1221461, at *2-3 (Del. Super. Mar. 30, 2021).
23
      Id. at *3.
24
      Id.
25
      Id. at *5-6.
26
      Id.
                                           7
the matter then claim infringement on her right to a speedy trial. Therefore, this

factor weights in favor of the State.

       14.     Defendant’s Assertion of the Right to a Speedy Trial. If and when a

defendant asserts her right is significant in determining whether there has been a

speedy trial violation.27 A defendant’s failure to assert her right makes it more

difficult to prove that she was denied a speedy trial.28 Here, Defendant first asserted

her speedy trial right on the morning of trial on August 31, 2021 and supplemented

it by formal motion on September 10, 2021. This factor weighs in favor of

Defendant because she has timely asserted her right to a speedy trial.

       15.     Prejudice to the Defendant from the Delay. In analyzing the prejudice

prong, the Court must consider the “interests that the speedy trial right was designed

to protect: (1) preventing oppressive pretrial incarceration; (2) minimizing the

anxiety and concern of the accused; and (3) limiting the possibility that the defense

will be impaired.”29 Defendant argues she is prejudiced under the second and third

interests.30




27
       Middlebrook, 802 A.2d at 275 (citing Bailey v. State, 521 A.2d 1069, 1082
(Del. 1987)).
28
       Id.
29
       Middlebrook, 802 A.2d at 276 (citing Barker, 407 U.S. at 532).
30
       Defendant has been out on her own recognizance since her arrest and therefore
cannot claim that she has been oppressively incarcerated pre-trial.
                                          8
      16.    The impairment to a defense is the most serious type of prejudice

because a defendant’s inability to prepare adequately for trial “skews the fairness of

the entire system.”31 Defendant, citing the four-year delay in Middlebrook, argues

that the memories of the witnesses will likely fade causing her prejudice. Again,

curiously, Defendant only moved to dismiss based on her speedy trial right on the

first day of trial after the State’s witness was exposed to COVID-19. Trial is now

scheduled for November 1 – a mere two months after trial was initially set to begin.

Defendant has not indicated why the additional two months would cause any

substantial fading of memories such that it would be prejudicial to her.

“Insubstantial, speculative, or premature claims of possible prejudice will not

suffice.”32 The State has also indicated it plans to introduce 911 calls made

contemporaneously with the indictment in which the witnesses describe the event.

      17.    Defendant further argues that she is prejudiced because she has

experienced difficulty in obtaining employment and that her unemployment benefits

will soon end. Defendant has not specified when her unemployment benefits will

end, detailed her attempts to obtain employment, nor provided any support beyond

bare assertions that the pending case is preventing employment. Defendant’s vague

statements do not demonstrate prejudice satisfying the fourth Barker factor.


31
      Middlebrook, 802 A.2d at 276 (citing Barker, 407 U.S. at 532).
32
      Rodriguez, 2021 WL 1221461, at *7 (citing United States v. Ewell, 383 U.S.
116, 122 (1966)).
                                          9
      18.       Finally, Defendant argues she has been suffering psychologically and

has experienced anxiety. This statement, without more, does not satisfy the fourth

Barker factor.33 As the Supreme Court of Delaware recognized in Fensterer, all

defendants face some degree of anxiety while awaiting trial, whether incarcerated or

not.34 This does not constitute prejudice unless the defendant shows excessive

concern or anxiety.35 Defendant has been out on her own recognizance since her

arrest. Defendant has presented no evidence that she has suffered an unusual amount

of anxiety because of the delay. Therefore, the fourth Barker factor weighs in favor

of the State.

      19.       After balancing the Barker factors, this Court finds that Defendant’s

right to a speedy trial has not been violated. The only factor that weighs in favor of




33
        See Fensterer v. State, 493 A.2d 959, 966-67 (Del. 1985) (“To sum up the
prejudice factor, with no pre-trial incarceration, no more than normal anxiety and
little impairment of the ability of the defense to present its case, this factor weighs
in favor of the state”); see also Stovall v. State, 707 A.2d 767, 1998 WL 138931, at
*4 (Del. Feb. 27, 1998) (TABLE) (“[T]here is no evidence that the defendant
suffered an unusual amount of anxiety as a result of the delay”); see also Rodriguez,
2021 WL 1221461, at *6 (noting that, in considering the second interest of the
prejudice prong “this factor should be weighed in defendant’s favor only where
the…anxiety suffered is undue or otherwise disproportionate. Moreover, it should
be a defendant’s burden to demonstrate and substantiate any undue or otherwise
disproportionate… anxiety”).
34
        Fensterer v. State, 493 A.2d at 966-67; Stovall, 1998 WL 138931, at *4.
35
        Id; Rodriguez, 2021 WL 1221461, at *6; see also Cooper, 2011 WL 6039613
(“The second interest does not weigh in Cooper’s favor, as Cooper has not alleged
excessive concern or anxiety”).
                                          10
Defendant is the length of delay since her arrest. The other factors are either neutral

or favor the State. Therefore, dismissal of Defendant’s case is not warranted.

      IT IS SO ORDERED.




                                          11